*56ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Before CLARK, Chief Judge, GEE, POLITZ, KING, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, SMITH, DUHÉ, WIENER and BARKSDALE, Circuit Judges.*
BY THE COURT:
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. A majority of the panel enjoined further proceedings in this cause in the state courts of Texas. Because it is necessary in aid of our jurisdiction, we continue that injunction pending the completion of en banc review. 28 U.S.C. § 2283. The Clerk will specify a briefing schedule for the filing of supplemental briefs.